HOOD, Associate Judge
(concurring).
I cannot agree with the proposition that appellee proved only its accounting method and thereby failed to carry even the usual *698burden of proof. I agree that depreciated cost constitutes little or no evidence of actual value, but there is more than this in the case. Appellee’s president, a man of tiiany years of experience in the business, testified that the actual value of the property in the years in question did not exceed the depreciated cost. If this were the ordinary case, I think his testimony would have to be submitted to the jury for whatever weight the jury found proper to give it. But even if the jury accepted such testimony at full face value, it would only prove an error of judgment on the part of the Assessor and that would not be enough to entitle appellee to prevail in this action. Accordingly I agree that a verdict should have been directed for the District.